     Case 6:19-cv-00817 Document 1 Filed 06/26/19 Page 1 of 15 PageID #: 1



                            UNITED STATES DISTRICT COURT

                           WESTERN DISTRICT OF LOUISIANA

                                  LAFAYETTE DIVISION


CERTAIN UNDERWRITERS AT                       CIVIL ACTION NO.
LLOYD’S, Plaintiff

v.                                            JUDGE:

LAFAYETTE HEALTH VENTURES, INC.,
LAFAYETTE GENERAL HEALTH                      MAGISTRATE JUDGE:
SYSTEM, INC., LAFAYETTE GENERAL
MEDICAL CENTER, INC., and AL PATIN,
Defendants




                        COMPLAINT FOR DECLARATORY RELIEF


      Plaintiff, Certain Underwriters at Lloyd's subscribing to Policy Number

W205D7170101, which are members of underwriting syndicate numbers 2623 and 623

managed by Beazley Furlonge Ltd. (hereinafter “Underwriters”), through undersigned

counsel, respectfully seek a Declaratory Judgment pursuant to 28 USC 2201 and Rule

57 of the Federal Rules of Civil Procedure against defendants, Lafayette Health

Ventures, Inc., Lafayette General Health System, Inc., Lafayette General Medical

Center, Inc., and       Al Patin, for the purpose of determining a question of actual,

immediate controversy between the parties. In support of this complaint, Underwriters

represent as follows:
     Case 6:19-cv-00817 Document 1 Filed 06/26/19 Page 2 of 15 PageID #: 2



                                           PARTIES

1.     At all pertinent times, plaintiff Underwriters were, and still are, insurers organized

       and existing under the laws of the United Kingdom, having their principal place of

       business in the United Kingdom.

2.     At all pertinent times, defendant Lafayette General Health System, Inc., was, and

       still is, a corporation organized and existing under the laws of the State of

       Louisiana, with its principal place of business in the State of Louisiana.

3.     At all pertinent times, on information and belief, defendant Lafayette Health

       Ventures, Inc., was a corporation organized and existing under the laws of the

       State of Louisiana, with its principal place of business in the State of Louisiana.

4.     At all pertinent times, on information and belief, defendant Lafayette General

       Medical Center, Inc., was, and still is, a corporation organized and existing under

       the laws of the State of Louisiana, with its principal place of business in the State

       of Louisiana.

5.     At all pertinent times, on information and belief, defendant Al Patin, was, and still

       is, a person of the full age of majority and a resident of the State of Louisiana.



                                JURISDICTION AND VENUE

6.     This declaratory judgment action is brought pursuant to 28 USC 2201 and Rule

       57 of the Federal Rules of Civil Procedure.

7.     This Honorable Court has original jurisdiction over this matter pursuant to 28

       USC 1332(a)(2) because there is diversity of citizenship between plaintiff,

       Underwriters, on the one hand, and all of the defendants, on the other hand.



Complaint for Declaratory Relief: Certain Underwriters at Lloyd’s
vs. Lafayette Health Ventures, Inc., et al.                                   Page 2
      Case 6:19-cv-00817 Document 1 Filed 06/26/19 Page 3 of 15 PageID #: 3



       Further, the amount in controversy exceeds the sum of $75,000, exclusive of

       interest, costs and attorneys’ fees.

8.     Venue is proper in the United States District Court for the Western District of

       Louisiana pursuant to 28 USC 1391(b)(1) because one (or more) of the

       defendants resides in this district and/or has its principal place of business in this

       district, and also pursuant to and 28 USC 1391 (b)(2) because a substantial part

       of the events or omissions giving rise to this matter occurred in this district.



                                  NATURE OF THE CLAIM

9.     This is an action for declaratory judgment pursuant to 28 USC 2201 and Rule 57

       of the Federal Rules of Civil Procedure to determine an actual case and

       controversy between Underwriters, on the one hand, and the defendants, on the

       other hand, regarding coverage under a policy of insurance issued by

       Underwriters to Lafayette General Health System (“LGHS”).

10.    Underwriters seek a judgment declaring that they do not provide insurance and

       that they have no insuring obligation to any of the defendants with regard to the

       claims of Alecia M. Rideau, M.D. (“the Rideau Claim” or “the Rideau Claims”), in

       proceeding 6:18-cv-00473, presently pending before Judge Terry A. Doughty and

       Magistrate Judge Patrick J. Hanna of this Honorable Court (“the Underlying

       Litigation” or “the Litigation”).




Complaint for Declaratory Relief: Certain Underwriters at Lloyd’s
vs. Lafayette Health Ventures, Inc., et al.                                    Page 3
      Case 6:19-cv-00817 Document 1 Filed 06/26/19 Page 4 of 15 PageID #: 4



                                          THE POLICY

11.    Underwriters issued policy number W205D7170101 (“the Policy”) to Lafayette

       General Health System. The Policy has policy period of September 30, 2017 –

       September 30, 2018 (“the Policy Period”).            A certified copy of the Policy is

       attached hereto as EXHIBIT A.

12.    The Policy is a multi-part liability policy that, when applicable, provides four

       general classes of coverage to its insureds:

       a.      Directors, Officers and Entity Liability;

       b.      Regulatory Liability;

       c.      Fiduciary Liability; and

       d.      Employment Practices Liability

13.    The present matter actually involves only the issue of coverage under the

       “Employment Practices Liability” aspect of the Policy; however, as will be shown,

       the Policy as a whole is inapplicable to the Rideau Claims because the Rideau

       Claims were not ‘first made’ during the Policy Period, as is required by the Policy.

14.    The Policy’s “Employment Practices” coverage is subject to a ‘Retention’ of

       $150,000.

15.    Certain terms and provisions of the Policy are particularly pertinent to the issues

       herein.    Redacted, excerpted and/or summarized portions of certain policy

       provisions are set forth below.         These provisions are set out here for the

       convenience of the Court and the parties, and do NOT represent the actual and

       complete terms and provisions of the Policy. The Court and the parties are

       referred to EXHIBIT A for the actual and complete terms and provisions of the



Complaint for Declaratory Relief: Certain Underwriters at Lloyd’s
vs. Lafayette Health Ventures, Inc., et al.                                    Page 4
      Case 6:19-cv-00817 Document 1 Filed 06/26/19 Page 5 of 15 PageID #: 5



       Policy. Underwriters reserve any and all rights and defenses under and pursuant

       to the actual and complete terms and provisions of the Policy and do not waive

       any rights or defenses by setting forth redacted, excerpted, or summarized

       provisions in this pleading. Terms in bold in the following excerpts repeat the

       bold type of the Policy, indicating defined terms; provisions underlined are

       underlined by undersigned counsel for emphasis.

16.    Page 1 of the Declarations of the Policy provides, in pertinent part, in bold, all-

       capital letters:

               NOTICE: THIS POLICY IS A CLAIMS MADE AND
               REPORTED POLICY…. IT APPLIES ONLY TO ANY
               CLAIM FIRST MADE AGAINST THE INSURED DURING
               THE POLICY PERIOD AND REPORTED IN WRITING TO
               THE UNDERWRITERS AS SOON AS PRACTICABLE BUT
               IN NO EVENT LATER THAN THE END OF THE POLICY
               PERIOD.


17.    The “Policy Terms and Conditions” section of the Policy1 contains the following

       pertinent provisions:

       a.      “Policy Period” means the period of time between the Inception
               Date and the Expiration Date unless terminated earlier, and
               specifically excludes any Optional Reporting Period.

       b.      VII. NOTIFICATION
               A.    In the event any Executive Officer becomes aware that a
                     Claim has been made against any of the Insureds, the
                     Insureds shall, as a condition precedent to their rights to
                     payment under this Policy, give to Underwriters notice in
                     writing of such Claim as soon as practicable ….




1
       Policy form F00450-042015 ed.

Complaint for Declaratory Relief: Certain Underwriters at Lloyd’s
vs. Lafayette Health Ventures, Inc., et al.                                 Page 5
      Case 6:19-cv-00817 Document 1 Filed 06/26/19 Page 6 of 15 PageID #: 6



18.    The “Employment Practices Liability Clause” of the Policy2 contains the following

       pertinent provisions:

       a.       I. INSURING CLAUSES

                A.       The Underwriters shall pay on behalf of the Insureds all
                         Loss resulting from any Claim first made against any
                         Insured and reported in writing to the Underwriters during
                         the Policy Period …3 for a Wrongful Act.

       b.       The term “Claim” is defined in the Policy, in those terms pertinent here,

                as follows:

                         “Claim” means:
                1.       a written demand or request for monetary damages on non-
                         monetary relief against any of the Insureds ….

       c.       The term “Executive Officer” is defined in the Policy, in those terms

                pertinent here, as follows:

                         “Executive Officer” means the chief executive officer, chief
                         operating officer, president, Manager, chief financial officer,
                         in-house general counsel, risk manager, human resources
                         staff, or an individual acting in a similar capacity with the
                         Insured Organization.


       d.       The term “Inappropriate Employment Conduct” is defined in the Policy,

                in those terms pertinent her, as follows:

                         “Inappropriate Employment Conduct” means any of the
                         following:
                         1.     actual or constructive termination of an employment
                                relationship in a manner which is alleged to have
                                been against the law or wrongful;

2
       Policy form F00453-042015 ed.
3
       The ‘ellipsis’ contains language referring to the “Optional Reporting Period”, an available option under the
       policy that was not exercised by the insured, and which, in any event, would be irrelevant to the issues
       herein because it relates to extension of the reporting period after the end of the Policy Period.

Complaint for Declaratory Relief: Certain Underwriters at Lloyd’s
vs. Lafayette Health Ventures, Inc., et al.                                                      Page 6
     Case 6:19-cv-00817 Document 1 Filed 06/26/19 Page 7 of 15 PageID #: 7



                      2.      actual or alleged wrongful demotion, evaluation,
                              deprivation of a career opportunity, or discipline;
                      3.      actual or alleged breach of an express written
                              employment agreement ….
                      4.      actual or alleged violation of the Family and Medical
                              Leave Act.
                      ***


       e.      The term “Insureds” is defined in the Policy, in those terms pertinent

               here, as follows:

                      “Insureds” means the Insured Persons and the Insured
                      Organization.

       f.      The term “Insured Persons” is defined in the Policy, in those terms

               pertinent here, as follows:

                      “Insured Persons” means all persons who were, now are, or
                      shall be duly elected or appointed:
                      1.     Directors, officers, …, Employees … of the Insured
                             Organization.


       g.      The term “Loss” is defined in the Policy, in those terms pertinent here, as

               follows:

                      “Loss” means money which an Insured is legally obligated to
                      pay as a result of a Claim ….


       h.      The term “Wrongful Act” is defined in the Policy, in those terms pertinent

               here, as follows:

                      “Wrongful Act” means Inappropriate Employment
                      Conduct, Discrimination, Harassment, and/or Retaliation
                      by any of the Insureds against an Insured Person ….




Complaint for Declaratory Relief: Certain Underwriters at Lloyd’s
vs. Lafayette Health Ventures, Inc., et al.                                 Page 7
      Case 6:19-cv-00817 Document 1 Filed 06/26/19 Page 8 of 15 PageID #: 8



       i.      Settlement and Defense provisions of the Policy:

                        V. SETTLEMENT AND DEFENSE

                        A.      It shall be the duty of the Insured and not the duty of
                                the Underwriters to defend Claims. ***

                        B.      The Insureds shall not … select any defense
                                counsel, incur any Defense Costs, … without the
                                Underwriters’ prior written consent, which shall not be
                                unreasonably withheld. The Underwriters shall not be
                                liable for any settlement, Defense Costs, assumed
                                obligation, admission or stipulated judgment to which
                                they have not consented ….

                        C.      The Underwriters shall advance, on behalf of the
                                Insured, Defense Costs which the Insured have
                                incurred in excess of the Retention in connection with
                                a Claim made against them, prior to the final
                                disposition of such Claim, provided that to the extent
                                it is finally established that any such Defense Costs
                                are not covered under this Policy, the Insureds …
                                shall repay such Defense Costs to the Underwriters.



                                       FACT BACKGROUND

19.    Plaintiff Rideau, in the Underlying Litigation,4 filed suit in this Honorable Court on

       April 6, 2018, making claim against the defendants in that matter (being the same

       parties defendant sued herein) for alleged “interference” and “retaliation” under

       the Family and Medical Leave Act of 1993 (“FMLA”).                        Underwriters received

       notice of the Rideau Claim, i.e., notice of the Underlying Litigation, on April 11,

       2018. This was the first notice to Underwriters of the Rideau Claim. This notice


4
       Proceeding 6:18-cv-00473, presently pending before Judge Terry A. Doughty and Magistrate Judge Patrick
       J. Hanna of this Honorable Court.

Complaint for Declaratory Relief: Certain Underwriters at Lloyd’s
vs. Lafayette Health Ventures, Inc., et al.                                                 Page 8
      Case 6:19-cv-00817 Document 1 Filed 06/26/19 Page 9 of 15 PageID #: 9



       to Underwriters was received during the Policy Period. However, there was no

       indication as to when plaintiff Rideau first made her FMLA claims against LGHS

       or any other ‘Insured’ under the Policy.

20.    The Policy, as a ‘claims made and reported’ policy, requires that two events must

       occur during the Policy Period:

       a.      The claim (for which insurance coverage is sought) must be first made

               against an Insured; AND

       b.      The claim must be reported to Underwriters.

21.    Whereas the second of these requirements did occur during the Policy Period,

       the first did not: that is to say, plaintiff Rideau first made her claim for FMLA

       recovery against LGHS well before the inception of the Policy on September 30,

       2017. Accordingly, there is no coverage for any of the defendants under the

       Policy. Underwriters asks this Honorable Court to confirm this fact and therefore

       to enter a judgment herein to the effect that Underwriters have no insuring

       obligation with regard to the Rideau Claims and/or the Underlying Litigation.

22.    Beazley Group is comprised of various subsidiaries, agencies and other related

       entities that perform a variety of functions for Underwriters, including but not

       limited to underwriting and claims handling. One of these entities, Beazley USA

       Services, Inc., among other duties, acts as a claims handling agency for

       Underwriters, and is hereinafter referred to as “Beazley”.

23.    Having received its first notice of the Rideau Claim on April 11, 2018,

       Underwriters responded on April 16, 2018 (three ‘work days’ later), in a letter

       addressed by Adam Keating of Beazley to Mr. Gordon Rountree, General



Complaint for Declaratory Relief: Certain Underwriters at Lloyd’s
vs. Lafayette Health Ventures, Inc., et al.                               Page 9
      Case 6:19-cv-00817 Document 1 Filed 06/26/19 Page 10 of 15 PageID #: 10



        Counsel of LGHS.         In this letter of April 16, 2018, Mr. Keating, on behalf of

        Underwriters, acknowledged receipt of the Rideau Claim, advised LGHS that the

        Rideau Claim was being assessed, and noted that “we [Underwriters] must

        reserve all rights available to Underwriters under the Policy, at law and in equity.”

        The letter further acknowledged that LGHS similarly reserved its rights. A copy

        of this April 16, 2018, letter is attached hereto as EXHIBIT B.

24.     On July 6, 2018, Mr. Keating of Beazley, on behalf of Underwriters, wrote to

        Janet Guidry, Associate General Counsel of LGHS, advising that Underwriters

        “will advance Defense Costs incurred in connection with the Rideau Matter … in

        excess of the applicable Retention … and pursuant to a full reservation of rights

        as set forth below.” The Keating letter of July 6, 2018, set out 8 single-spaced

        pages of detailed discussion of policy provisions and coverage issues, but, in

        particular, specifically set forth the Policy requirement that a Claim must be “first

        made against any Insured and reported … during the Policy Period ….” The July

        6, 2018, letter further requested that LGHS provide, among other things,

        “copies of any and all demands or complaints made by Dr. Rideau”,

        and again stated that “In the meantime, Beazley reserves all rights as to

        when a Claim was first made against an Insured ….” The July 6, 2018,

        letter to Mr. Rountree further pointed out that “It shall be the duty of the Insured

        and not the duty of [Underwriters] to defend Claims” and also that any

        advancement of Defense Costs by Underwriters was subject to reimbursement to

        the extent that it might be found that the matter was not covered by the Policy.

        The letter, for the third time, advised that any such advancement of Defense


Complaint for Declaratory Relief: Certain Underwriters at Lloyd’s
vs. Lafayette Health Ventures, Inc., et al.                                   Page 10
      Case 6:19-cv-00817 Document 1 Filed 06/26/19 Page 11 of 15 PageID #: 11



        Costs was subject to a “full reservation of rights under the Policy and applicable

        law, including but not limited to the right to cease advancement of Defense Costs

        upon Beazley’s determination that coverage is not available under the Policy,

        and the right to seek reimbursement from the Insureds ….” A copy of this July 6,

        2018, letter is attached hereto as EXHIBIT C.

25.     Underwriters’ request for “copies of any and all demands or complaints made by

        Dr. Rideau” was repeated in a covering email sent by Adam Keating of

        Underwriters to Ms. Janet Guidry of LGHS on July 6, 2018.

26.     By email dated July 6, 2018, directed by Ms. Guidry of LGHS to Adam Keating of

        Underwriters, LGHS responded to Underwriters’ request for “copies of any and

        all demands or complaints made by Dr. Rideau” by referring Underwriters to

        LGHS’ ‘outside’ defense counsel, Mr. Michael D. Hebert. A copy of this July 6,

        2018, email is attached hereto as EXHIBIT D.

27.     By email dated July 9, 2018, Ms. Guidry requested that LGHS’ defense counsel,

        Mr. Michael Hebert, send “a copy the prior demands received from her [Dr.

        Rideau’s] first three attorneys.”

28.     Beazley/Underwriters heard nothing of substance from LGHS regarding this

        matter until March 7, 2019, when an email to Steve Shaffer of Beazley from

        Janet Guidry (Associate General Counsel of LGHS) advised that “This case is

        moving along rapidly. … We are on track for trial on July 15 – 19, 2019. ….” As

        of March 7, 2019, Beazley had never received a complete response from LGHS

        or its defense counsel to its request for “copies of any and all demands or

        complaints made by Dr. Rideau”.



Complaint for Declaratory Relief: Certain Underwriters at Lloyd’s
vs. Lafayette Health Ventures, Inc., et al.                                 Page 11
      Case 6:19-cv-00817 Document 1 Filed 06/26/19 Page 12 of 15 PageID #: 12



29.     On March 20, 2019, Mr. Rountree (GC for LGHS) noted in an email to his

        insurance broker that he had not been sending Mr. Hebert’s invoices to

        Underwriters so that Underwriters could track the erosion of the $150,000

        Retention (i.e., so that Underwriters could know when its coverage might be

        invaded if indeed there was coverage).

30.     On May 17, 2019, Underwriters received a group of invoices reflecting the work

        and billing of LGHS’ defense counsel, Michael Hebert.

31.     During April – June, 2019, Underwriters has become aware:

        a.      That Dr. Rideau complained in writing about LGHS’ actions regarding her

                requests for FMLA leave as early as the spring of 2016.5

        b.      In August, 2016, Mr. Rountree of LGHS stated in an email that he

                expected a discrimination suit from Rideau.6

        c.      That Mr. Hebert was retained on September 1, 2016, for potential defense

                of disputes arising out of the termination of Dr. Rideau’s employment on

                that date.

        d.      That counsel for LGHS received a demand letter from Dr. Rideau’s then

                counsel, Vicky Bowers, on or about October 7, 2016.

        e.      That, on September 20, 2017 (still prior to the inception of the Policy), a

                comprehensive settlement demand was made by Dr. Rideau to counsel

                for LGHS, including an offer to settle her FMLA claims, and demanding a

                very large sum of money for the settlement. A copy of this settlement

5
        Plaintiff Rideau’s memorandum in opposition to LGHS’ motion for continuance of trial, document 110 in
        the Litigation, i.e., Civil Action 6:18-cv-00473,
6
        Civil Action 6:18-cv-00473, Rec. Doc. 76, Plaintiff’s memorandum in opposition to defendants’ Motion for
        Summary Judgment, page 10, PAGE ID# 2375.


Complaint for Declaratory Relief: Certain Underwriters at Lloyd’s
vs. Lafayette Health Ventures, Inc., et al.                                                    Page 12
      Case 6:19-cv-00817 Document 1 Filed 06/26/19 Page 13 of 15 PageID #: 13



                demand is attached hereto as EXHIBIT E. This settlement demand is

                itself a ‘Claim’ made outside of the Policy Period. Further, the fact that a

                comprehensive settlement demand was made on September 20, 2017,

                necessarily implies that the claims for which settlement was being

                demanded had been made and were extant for some period of time well

                before September 20, 2017.

        f.      That LGHS’ Initial Disclosures, dated July 2, 2018, indicate that it did not

                believe any insurance to be applicable to the Rideau Claims.7 A copy of

                LGHS’ Initial Disclosures is attached hereto as EXHIBIT F.

32.     Beazley, on behalf of Underwriters, has never received a complete response to

        its requests for “copies of any and all demands or complaints made by Dr.

        Rideau”.

33.     Beazley, on behalf of Underwriters, never received any request from LGHS or

        any of the defendants in the captioned case, that Underwriters should participate

        in the mediation in the underlying Litigation that had been set for June 20, 2019,

        or be prepared to make any contribution to any settlement of the Rideau Claims

        or the Litigation.

34.     Beazley, on behalf of Underwriters, as late as June 12, 2019, was still requesting

        from LGHS “copies of any and all demands or complaints made by Dr. Rideau”, a

        request which has never been fully responded to; as of said date, Beazley, on

        behalf of Underwriters, also repeated its complete reservation of rights and

        defenses in the matter of the Rideau Claim and Litigation; that reservation of all

        rights has been in place since April 16, 2018, and remains in place.
7
        Civil Action 6:18-cv-00473, Rec. Doc. 110-3, page 4, PAGE ID# 3852.

Complaint for Declaratory Relief: Certain Underwriters at Lloyd’s
vs. Lafayette Health Ventures, Inc., et al.                                    Page 13
      Case 6:19-cv-00817 Document 1 Filed 06/26/19 Page 14 of 15 PageID #: 14



35.     Underwriters submits that it is clear that Dr. Rideau ‘first made claim’ against

        LGHS long before the inception of the Underwriters policy on September 30,

        2017. Since Rideau’s Claims were ‘first made’ outside of the Policy Period, there

        can be no coverage.

36.     Underwriters continue to reserve all rights and defenses under the Policy and

        further reserve all rights to conduct full discovery with regard to all claims made

        by Dr. Rideau against any of the defendants herein.



                         REQUEST FOR DECLARATORY RELIEF

37.     Underwriters adopt and incorporate by reference the allegations set forth in the

        preceding paragraphs.

38.     There is an actual, present, and existing controversy between Underwriters, on

        the one hand, and the above-named defendants, on the other hand, with regard

        to whether the Policy affords any coverage to any of the said defendants with

        regard to the Rideau Claims and/or the Underlying Litigation.

39.     Pursuant to the Declaratory Judgment Act, 28 USC2201, et seq., Underwriters

        seek a judicial declaration that the Policy affords no coverage to any of the

        defendants herein with regard to the Rideau Claims and/or the Underlying

        Litigation.



               WHEREFORE, plaintiff, Certain Underwriters at Lloyd's subscribing to

        Policy Number W205D7170101, which are members of underwriting syndicate

        numbers 2623 and 623 managed by Beazley Furlonge Ltd. respectfully request



Complaint for Declaratory Relief: Certain Underwriters at Lloyd’s
vs. Lafayette Health Ventures, Inc., et al.                                  Page 14
   Case 6:19-cv-00817 Document 1 Filed 06/26/19 Page 15 of 15 PageID #: 15



       that this Court enter an order and judgment declaring the rights and obligations of

       the parties under the Policy, including, but not limited to, declaring:

       1.      That the Policy does not afford coverage to any of the defendants with

       regard to the Rideau Claims and/or the Underlying Litigation; and

       2.      For all such other and further relief as equity and justice may require and

       permit.



       Respectfully submitted this 26th day of June, 2019.



                                                    Charles E. Leche
                                             _______________________________
                                             Frederic Theodore Le Clercq, (La. # 23517)
                                             Charles E. Leche, T.A. (LA # 08218)
                                             Deutsch Kerrigan, LLP
                                             755 Magazine Street
                                             New Orleans, Louisiana 70130
                                             Telephone: 504 581 5141
                                             Email: ted@deutschkerrigan.com
                                             Email: cleche@deutschkerrigan.com
                                             Counsel for Certain Underwriters at Lloyds



List of attachments:

EXHIBIT A: Certified copy of Underwriters policy W205D7170101

EXHIBIT B: April 16, 2018, letter, Keating to Rountree

EXHIBIT C: July 6, 2018, letter, Keating to Guidry

EXHIBIT D: July 6, 2018, email, Guidry to Keating

EXHIBIT E: September 20, 2017, settlement demand

EXHIBIT F: July 2, 2018 Initial Disclosures of LGHS

Complaint for Declaratory Relief: Certain Underwriters at Lloyd’s
vs. Lafayette Health Ventures, Inc., et al.                                      Page 15
